Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 31-50 are presented for examination.  Claims 1-30 are canceled.

Information Disclosure Statement
The IDS filed on 12/14/2020, 6/21/2021, 2/14/2022 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 33-36, 38, 40, 44 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al (Novlan), US 2018/0092139, in view of Moberg et al (Moberg), WO 2010/107357A1.

Novlan and Moberg are cited by the applicant in the IDS.

As per claim 31, Novlan taught the invention including a method performed by at least one node in a radio access network (RAN) in a wireless communication network that also comprises a core network (CN) (pp. 0027), the method comprising:
Determining a number of hops from a donor node to an integrated access backhaul relay node (IAB node) (pp. 0023, 0039, 0046, 0066, 0070); and
Storing the number of hops for subsequent use in mapping packets (pp. 0039, 0066, 0070).  

Novlan did not specifically teach to map packets to a backhaul bearer between the donor node and the IAB node.  Moberg taught to map packets to a backhaul bearer between the donor node and the IAB node (Page 3, lines 17 to page 6, line 9).  It would have been obvious to one of or ordinary skill in the art at the time the invention was made to combine the teachings of Novlan and Moberg and map the packets to the backhaul bearer using bearer identifier for transmission to reduce in overhead and save radio resources.

As per claim 33, Novlan and Moberg taught the invention as claimed in claim 31.  Novlan further taught wherein the number of hops is stored in the donor node (pp. 0066, 0069, 

As per claim 34, Novlan and Moberg taught the invention as claimed in claim 31.  Novlan further taught wherein the number of hops is stored in the IAB node (pp. 0066, 0069, 0071) and wherein the method further comprises: receiving, at the IAB node, a packet for forwarding to the donor node (pp. 0023, 0033, 0039, 0046, 0066-0068, 0070); and mapping the packet, for transfer to the donor node, based at least in part on the stored number of hops (pp. 0039, 0046, 0066, 0070).  Moberg further taught to map packets to a backhaul bearer between the donor node and the IAB node (Page 3, lines 17 to page 6, line 9).

As per claim 35, Novlan and Moberg taught the invention as claimed in claim 34.  Novlan further taught wherein determining the number of hops comprises receiving, at the IAB node, an indication of the number of hops (pp. 0023, 0039, 0046, 0066, 0069-0071).  

As per claim 36, Novlan taught the invention including a donor node for use in a radio access network (RAN) in a wireless communication network that also comprises a core network (CN) (pp. 0027), the donor node comprising:
Processing circuitry (pp. 0092-0093); and
A memory comprising computer instructions that when executed by the processing circuitry (pp. 0092-0093), cause the donor node to:
Determine a number of hops from the donor node to an integrated access backhaul relay node (IAB node) (pp. 0023, 0039, 0046, 0066, 0070); and
Store the number of hops for subsequent use in mapping packets (pp. 0039, 0066, 0070).

Novlan did not specifically teach to map packets to a backhaul bearer between the donor node and the IAB node.  Moberg taught to map packets to a backhaul bearer between the donor node and the IAB node (Page 3, lines 17 to page 6, line 9).  It would have been obvious to one of or ordinary skill in the art at the time the invention was made to combine the teachings of Novlan and Moberg and map the packets to the backhaul bearer using bearer identifier for transmission to reduce in overhead and save radio resources.

As per claim 40, Novlan and Moberg taught the invention as claimed in claim 36.  Novlan further taught wherein there is a one-to-one mapping between hop counts and backhaul bearers (pp. 0023, 0039, 0046, 0066, 0069-0071).  

As per claim 38, Novlan and Moberg taught the invention as claimed in claim 36.  Novlan further taught wherein the number of hops is stored in the donor node (pp. 0066, 0069, 0071) and wherein the memory comprises computer instruction that cause the donor node to: receive, at the IAB node, a packet for forwarding to the donor node (pp. 0023, 0033, 0039, 0046, 0066-0068, 0070); and map the packet, for transfer to the donor node, based at least in part on 

As per claim 44, Novlan taught the invention including an integrated access backhaul relay node (IAB node) for use in a radio access network (RAN) in a wireless communication network that also comprises a core network (CN) (pp. 0027), the IAB node comprising:
Processing circuitry (pp. 0092-0093); and
A memory comprising computer instructions that when executed by the processing circuitry (pp. 0092-0093), cause the IAB node to:
Receive a packet for forwarding to a donor node (pp. 0023, 0033, 0039, 0046, 0066-0068, 0070); and
Map the packet, for transfer to the donor node, base at least in part on a stored number of hops from the donor node to the IAB node (pp. 0039, 0046, 0066, 0070).

Novlan did not specifically teach to map the packet to a plurality of backhaul bearer at  the IAB node.  Moberg taught to map packets to a backhaul bearer between the donor node and the IAB node (Page 3, lines 17 to page 6, line 9).  It would have been obvious to one of or ordinary skill in the art at the time the invention was made to combine the teachings of Novlan and Moberg and map the packets to the backhaul bearer using bearer identifier for transmission to reduce in overhead and save radio resources.

As per claim 45, wherein the memory comprises computer instructions that cause the IAB node to determine the number of hops by receiving an indication of the number of hops.  

As per claim 48, Novlan and Moberg taught the invention as claimed in claim 44.  Novlan further taught wherein there is a one-to-one mapping between hop counts and backhaul bearers (pp. 0023, 0039, 0046, 0066, 0069-0071).  

Claims 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan and Moberg as applied to claims 31 and 36 above, and further in view of obviousness.

As per claim 32, Novlan and Moberg taught the invention as claimed in claim 31.  Novlan and Moberg did not specifically teach wherein storing the number of hops comprises storing the number of hops in association with an IP address for the IAB node.  Novlan taught to associate hop orders with the ID of the nodes (pp. 0039, 0045).  It is a common practice in the art to utilize IP address as a node’s ID.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Novlan and Moberg and further utilize the node’s IP address as the node’s ID in order to uniquely identify each node.

As per claim 37, Novlan and Moberg taught the invention as claimed in claim 36.  Novlan and Moberg did not specifically teach wherein storing the number of hops comprises storing the number of hops in association with an IP address for the IAB node.  Novlan taught to associate hop orders with the ID of the nodes (pp. 0039, 0045).  It is a common practice in the art .

Allowable Subject Matter
Claims 39, 41-43, 45-47, 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al, US 2021/0143959
Keskitalo et al, US 2021/0036765

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 9, 2022